Exhibit 10.2

 

 

December 7, 2010

 

Mr. Charles S. Rhoades

645 Highland Avenue

Boulder, Colorado 80302

 

Dear Steve:

 

We hereby amend the Employment Offer Letter dated May 1, 2008 (the “Offer
Letter”) between you and Satcon Technology Corporation (the “Company”) as
follows:

 

1.             The phrase “within 12 months after the occurrence of a Change in
Control” set forth in the second sentence of the section of the Offer Letter
entitled “Payments and Benefits Upon Termination of Employment” is hereby
deleted.

 

2.             The phrase “stock options” set forth in the second sentence of
the section of the Offer Letter entitled “Payments and Benefits Upon Termination
of Employment” is hereby deleted and the phrase “the issuance of additional
stock options” is hereby substituted in place thereof.

 

3.             In the event that a Change in Control (as such term is defined in
the Company’s amended 2005 Stock Incentive Plan (the “Plan”) occurs, all
unvested shares under any stock options that have been issued to you pursuant to
the Plan since your employment commenced and any other stock options hereafter
issued to you by the Company (the “Subsequently Issued Options”) will vest, and
you will have the right to exercise any Subsequently Issued Options at or prior
to the closing of the Change in Control transaction.  If you choose not to
exercise, the Subsequently Issued Options will be accorded the same treatment as
options outstanding under the Plan are accorded under the Change in Control
transaction.

 

Except as herein modified, the Offer Letter is hereby ratified, approved and
confirmed as of the date hereof.

 

Sincerely,

 

John M. Carroll, Chairman

Satcon Technology Corporation

 

AGREED TO AND ACCEPTED

 

 

 

 

 

 

 

 

/s/ Charles S. Rhoades

 

 

Charles S. Rhoades

 

 

 

--------------------------------------------------------------------------------